GIBSON, J.
(dissenting). I am of the opinion that under authority of Title 70, sec. 2, chap, la, S. L. 1945, as amended by Title 70, sec. 2, chap. 45e, S. L. 1947, only self-liquidating projects can be erected. In the matter under consideration it is obvious that the Board of Regents of the University of Oklahoma does not intend to build and operate a power and heating plant which will pay for itself from income from its operation including students’ fees. The resolution authorizing the issuance of the bonds, etc., provides for the Board, in its discretion, to use money allocated and appropriated to the University out of the General State Revenues for the purpose of paying deficits arising from the operation and maintenance of the project.
The resolution also contemplates the collection of fees and charges from “auxiliary enterprises of the University for services, power and heat supplied by the system to such enterprise”. 'Provision is made that these fees and charges may be used to pay the cost of insurance, replacements, renewals and repairs of the utility.
The resolution does not disclose of what “auxiliary enterprises of the University” consist. If these enterprises are sustained solely out of the state revenues any payments for services, power and heat by such enterprises would be a further contribution of state funds to the income from the operation of the power and heating plant.
With such provisions for the payment of operation, maintenance and replace*448ment costs, the project is not self-liquidating. If the utility is not self-liquidating I think it is beyond the power of the Board of Regents to borrow money to pay for its construction costs. The project being unauthorized, the bonds are invalid.
This being my view I see no reason to discuss the propriety or authority of the Board to exact fees from the students for the next eighteen months, that being the period of time, we are told, which will be necessary for the construction of the utility, and during which period, of course, the student will receive no benefit from the fees exacted from him, except to say that Rheam v. Board of Regents, etc., 161 Okla. 268, 18 P. 2d 535, is not authority for the Board to collect such fee during that period.